810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.Kenneth A. HORNEY;  Charles S. Lopeman;  Rollin D. Jauchius;Ray F. Ross;  David F. Kubli;  Ray O. Paul,Defendants-Appellees.
No. 86-3453.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1986.

Before MARTIN, MILBURN and BOGGS, Circuit Judges.

ORDER

1
The plaintiff moves to expedite this appeal from the district court's judgment denying pauper status in this employment discrimination case.   The motion to expedite is granted.   This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   After an examination of the record and the plaintiff's brief, this panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff is a prolific litigator who has filed many complaints concerning alleged religious discrimination in employment.   He filed a complaint in the present case accompanied by an affidavit which indicated that the plaintiff possessed a bank account which contained over $500.00.   The district court entered an order denying pauper status because of the availability of these funds.


3
The granting or denying of pauper status is within the district court's discretion.   Venable v. Meyers, 500 F.2d 1215, 1216 (9th Cir.)  (per curiam);  cert. denied, 419 U.S. 1090 (1974).   The standard is abuse of discretion.   Id.  Because the plaintiff possessed $500.00 in his bank account, he was clearly able to pay the filing fee.   So there was no abuse of discretion when the district court denied permission to proceed as a pauper.


4
The motion to expedite is granted.   The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.